DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on January 25, 2021 amends claims 1-4, 6-7, 9-12, 14-15, 17-20 and cancels claims 5 and 13.  Claims 1-4, 6-12, and 14-20 are pending.

Response to Arguments
Applicant's arguments filed on January 25, 2021 have been fully considered but they are not persuasive.  Upon further consideration, a new grounds of rejection is made in view of Cai et al. (US 2020/0279156).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Applicant is requested to provide evidence from the specification to support any amended claim.  Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation:  “and receive (receiving) a collaborative learning model that is generated by a different learning service provider based on the initial learning model and an additional training data set” in each of independent claims 1, 9, and 17.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 9, and 17 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9-12, and 17-20 are rejected under 35 USC 103 as being unpatentable over Tormasov et al. (US 2019/0228006) in view of Mishra et al. (US 10,733,515), and further in view of Cai et al. (US 2020/0279156).  
	With respect to the first clause of claim 1, Tormasov teaches a processor (see Tormasov at element 21 of Figure 4, and at [0049] which discloses that the computer system 20 can be in the form of multiple computing devices, and [0050], which further states that the processing unit 21 may include multiple sets of processors) [configured to partition a data set from a data provider into an initial training data set and an initial test data set], transmit the initial training data set to a learning service provider (see Tormasov at Figure 1 and at [0025] and [0027] describing how the server system 101 receives an input data set 106 that is transmitted to the ML module 102; Examiner notes that the server system 101 comprises the ML module 102 which may be mapped to the learning service provider) and store the test data set in a data block of an immutable ledger (see Tormasov at [0032] which discloses a blockchain network that maintains a distributed ledger; at [0041] which discloses that the testing process may be stored in the blockchain such that in the event of regulatory audits, the blockchain ledger may be 
With respect to the second clause of claim 1, Tormasov teaches a network interface configured to receive an initial learning model that is generated by the learning service provider based on the initial training data set (see Tormasov, at [0026] which discloses generating of one or more machine learning models 110 by the machine learning module 102; see Tormasov, at element 51 of Figure 4; at [0053], which discloses that computer system 20 may include one or more network interfaces 51 or network adapters for communicating with the remote computers 49 via one or more networks such as a local-area computer network (LAN) 50, a wide-area computer network (WAN), an intranet, and the Internet; Examiner notes that the computer system can be in the form of multiple computers [0049] with network interfaces configured to receive the one or more machine learning models 110 generated by the machine learning module 102).
Tormasov does not expressly disclose a processor, configured to partition a data set from a data provider into an initial training data set and an initial test data set.  However, Mishra, at element 102 of Figure 1, and at col. 4 lines 61-63, teaches a processor configured to partition a data set.  Furthermore, Mishra, at elements 106 of Figure 1, 202 of Figure 2, 302 of Figure 3, 402 of Figure 4, at col. 3 lines 50-55 and at col. 4 lines 19-24, discloses use of a partitioning algorithm to partition a dataset into two 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tormasov to include the data partitioning algorithm disclosed by Mishra.
One would have been motivated to make such a modification to improve Tormasov’s corrective operations used to maintain nondiscrimination policies by way of incorporating Mishra’s predictive machine learning model which utilizes partitioned first and second datasets obtained using a partitioning algorithm (see Mishra at col. 2 lines 46-50 and at col. 3 lines 55-60).
With respect to the third clause of claim 1, Tormasov does not expressly teach and receive a collaborative learning model that is generated by a different learning service provider based on the initial learning model and an additional training data set; and wherein the processor is further configured to execute the received learning model based on the initial test data set as input and execute the collaborative learning model based on an additional test data provided from a different data provider as input to verify whether the collaborative learning model is more accurate than the initial learning model.  In a related art, Cai teaches wherein the processor is further configured 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a processor that is further configured to execute the received learning model based on the initial test data set as input and execute the collaborative learning model based on an additional test data provided from a different data provider as input to verify whether the collaborative learning model is 
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to consider correlations among homogeneous features and correlations among heterogeneous features at different levels of abstraction (see Cai, at [0015]).
Regarding independent claim 9, the limitations in this claim are directed toward methods performed by the computing system recited in independent claim 1.  Therefore, independent claim 9 is rejected under the same rationale as above for independent claim 1.
Regarding independent claim 17, the limitations in this claim are directed toward a non-transitory computer readable storage medium that perform the methods recited by the computing system recited in independent claim 1.  Therefore, independent claim 17 is rejected under the same rationale as above for independent claim 1.
As per claim 2, Tormasov does not expressly disclose a processor configured to partition the data set into the initial training data set and the initial test data set based on the one or more data partition attributes that are hidden from the learning service provider.  However, Mishra, at col. 3 lines 55-58, discloses that a dataset is used as an input to the partitioning algorithm 106, which divides the dataset into two or more subsets.  Furthermore, Mishra at col. 5 lines 32-34 describes how the first dataset is prevented from being used when the machine learning model is applied to Dataset B in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tormasov to include the partitioning process disclosed by Mishra.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to have the smart contract further specify the dataset partitioning algorithm employed by Mishra since Tormasov’s smart contract is a module having computer-executable code that specifies the functionality of a blockchain and is configured to store, within an internal data store of the smart contract module, the ML model state 212, a correction indication 214, and one or more input data sets 106 (see Tormasov at [0043]). 
As per claim 10, the limitations in this claim are substantially the same as that recited in dependent claim 2.  Therefore, independent claim 10 is rejected under the same rationale as above for independent claim 2.
As per claim 18, the limitations in this claim are substantially the same as that recited in dependent claim 2.  Therefore, independent claim 18 is rejected under the same rationale as above for independent claim 2.
As per claim 3, Tormasov teaches wherein the processor is configured to execute a smart contract storing a performance threshold to verify whether the initial learning to store, within an internal data store of the smart contract module, the ML model state 212, a correction indication 214, and one or more input data sets 106; Tormasov at [0037] further discloses that the machine learning module 102 machine learning module 102 may compare the determined level of discrimination to check whether it exceeds a threshold value and may generate an indication that validates the use of the ML model 110 in generating the prediction 205).  
As per claim 11, the limitations in this claim are substantially the same as that recited in dependent claim 3.  Therefore, independent claim 11 is rejected under the same rationale as above for independent claim 3.
As per claim 19, the limitations in this claim are substantially the same as that recited in dependent claim 3.  Therefore, independent claim 19 is rejected under the same rationale as above for independent claim 3.
4, 12, and 20 are rejected under 35 USC 103 as being unpatentable over Tormasov et al. (US 2019/0228006) in view of Mishra et al. (US 10,733,515), in view of Cai (US 2020/0279156), and further in view of Blake (US 2018/0115538).  
As per claim 4, the modified Tormasov does not expressly disclose to encrypt the initial test data set prior to storing the initial test data set in the data block.  In a related art, Blake discloses to encrypt the initial test data set prior to storing the initial test data set in the data block (see Blake, at [0064]-[0065], which discloses use of a private key to encrypt and digitally sign transactions and data before they are sent to a blockchain node such that the encrypted data can be decrypted and validated [0065] by a transmitted public key [0064].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the encryption capability disclosed by Blake into the modified Tormasov system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to increase security to Tormasov’s blockchain data transaction structure, by way of using encryption during distribution of the new block-chain ledger to blockchain nodes (see Blake, at [0055]).
As per claim 12, the limitations in this claim are substantially the same as that recited in dependent claim 4.  Therefore, independent claim 12 is rejected under the same rationale as above for independent claim 4.
.
Claims 6-8 and 14-16 are rejected under 35 USC 103 as being unpatentable over Tormasov in view of Mishra, and in view of Cai (US 2020/0279156) as applied to claim 1 above, and further in view of Rao et al. (US2018/0035142).
As per claim 6, modified Tormasov, Mishra, and Cai system discloses wherein the processor is configured to execute the [collaborative] learning model based on a [second] test data set provided by the [different] data provider to verify whether the [collaborative] learning model satisfies a [second] predetermined performance threshold (see Tormasov at [0030] which discloses that the corrective module 108 may be configured to provide a test data set that defines a level of violation of nondiscrimination policies, and then implements a corrective algorithm which takes the decisions (outputs) from the ML models and corrects them based on the test data set.  In another approach, the corrective module 108 may be configured to evaluate and re-train the ML model 110 to achieve a threshold level of nondiscrimination as a correction of the main algorithm of the ML model 110). 
The modified Tormasov system does not expressly disclose a collaborative learning model, second test data set, different data provider, and second predetermined performance threshold.  However, Rao, at [0003], discloses that a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiple providers and platforms as disclosed in Rao into the modified system of Tormasov, Mishra, and Cai.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been for improving an assessment of data from different distribution channels, as suggested by Rao (see Rao, at [0101], which discloses that aggregation enables assessment of data across different distribution channels and/or different consumption channels, thereby improving analysis of data from multiple sources).
As per claim 14, the limitations in this claim are substantially the same as that recited in dependent claim 6.  Therefore, independent claim 14 is rejected under the same rationale as above for independent claim 6.
As per claim 7, the modified Tormasov system discloses wherein the processor is further configured to iteratively receive updates to the collaborative learning model from the learning service provider and the different learning service provider until either of the learning service provider and the different learning service provider are no longer 
The modified Tormasov system does not expressly disclose a different learning service provider.  However, Rao, at [0003], discloses that a system may include one or more processors to receive from multiple data providers or multiple platforms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiple providers and platforms as disclosed in Rao into the modified system of Tormasov.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been for improving an assessment of data from different distribution channels (see Rao, at [0101], which discloses that aggregation enables assessment of data across different 
As per claim 15, the limitations in this claim are substantially the same as that recited in dependent claim 7.  Therefore, independent claim 15 is rejected under the same rationale as above for independent claim 7.
As per claim 8, the modified Tormasov system discloses wherein the processor is further configured to iteratively receive a learning model from one or more of [a plurality] of learning service providers; execute the iteratively received learning model on one or more of a plurality of test data sets provided by one or more of a [plurality] of data providers to verify whether the iteratively received learning model satisfies a predetermined performance threshold; select one or more learning service providers to further update the learning model, based on the execution and verification from the current and previous iterations, the updated learning model to be communicated to the processor at the start of the next iteration; and terminate the process based on the execution and verification steps from the current and previous iterations (see Mishra at col. 2 line 54 to col. 3 line 3 which discloses that imputing values and comparing those imputed values to actual values can nevertheless be performed to verify, or further refine, the trained model.  The second trained model can then be applied on the first dataset and used to generate a residual value.  The residual value may then be used to impute a predicted value into the first dataset in place of any missing values in the data 
The modified Tormasov system does not expressly disclose a plurality of learning service providers, and a plurality of data providers.  However, Rao, at [0003], discloses that a system may include one or more processors to receive from multiple data providers or multiple platforms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiple providers and platforms as disclosed in Rao into the modified system of Tormasov.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been for improving an assessment of data from different distribution channels (see Rao, at [0101], which discloses that aggregation enables assessment of data across different distribution channels and/or different consumption channels, thereby improving analysis of data from multiple sources).
As per claim 16, the limitations in this claim are substantially the same as that recited in dependent claim 8.  Therefore, independent claim 16 is rejected under the same rationale as above for independent claim 8.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661